DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art in Castelli et al. (U.S. Patent Application Publication 2018/0049407) does not teach nor suggest in detail “a setting unit that sets a flight path of the flying vehicle depending on the determined reactivity of the subject animal” to mitigate stress of the animal by increasing altitude of the flight path within a predetermined range from the position of the subject animal “when the determined reactivity of the subject animal at least meets a predetermined criterion”.  Furthermore, Castelli et al. is silent to providing a flying vehicle including “an instruction unit that instructs the flying vehicle to fly, according to the set flight path, to the processing position that is proximate to the position of the subject animal being monitored, and to perform processing for monitoring the subject animal at the processing position to acquire information of the subject animal that is used by a manager to determine whether there is an abnormality with the subject animal”, as now recited in Claim 10 (In remarks filed on 03 March 2022).  In contrast, Castelli et al. only discloses that the drone proximity to an animal may be based on animal characterization.  Furthermore, the UAV may include a guidance generator that may perform a function to guide/lead detected animals to a selected geolocation foraging area or split a single herd into two groups based on the animals’ reaction to the proximity of the UAV to the animals (e.g., type of animal) (paragraphs [0033], [0039], [0048], and [0049]). 
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Furthermore, prior art, alone or in combination fails to teach or fairly suggest the combination of elements as described below:
A monitoring apparatus comprising: an acquisition unit that acquires position information indicating a position of a subject animal; a determination unit that determines a reactivity of the subject animal to an approach of a flying vehicle within a predetermined range from the position of the subject animal; a setting unit that sets a flight path of the flying vehicle depending on the determined reactivity of the subject animal, the flight path proceeding from an initial position at a first altitude to a monitoring position at a second altitude proximate to the position of the subject animal, and then descends to a processing position for monitoring the subject animal at a third altitude, wherein the flight path transitions to the second altitude when the flying vehicle is within the predetermined range from the position of the subject animal, and wherein the second altitude is greater than the first altitude when the determined reactivity of the subject animal at least meets a predetermined criterion to mitigate stress of the subject animal; and an instruction unit that instructs the flying vehicle to fly according to the set flight path to the monitoring position that is proximate the position of the subject animal being monitored, and to perform processing for monitoring the subject animal at the processing position, to acquire information of the subject animal that is used by a manager to determine whether there is an abnormality with the subject animal (Independent claim 10; claims 11-17 and 19-29 depend from claim 10).
A program stored on a non-transitory computer-readable recording medium for causing a processor to execute: acquiring position information indicating a position of a subject animal; determining a reactivity of the subject animal to an approach of a flying vehicle within a predetermined range from the position of the subject animal; setting a flight path of the flying vehicle depending on the determined reactivity of the subject animal, the flight path proceeding from an initial position at a first altitude to a monitoring position at a second altitude proximate to the position of the subject animal, and then descends to a processing position for monitoring the subject animal at a third altitude, wherein the flight path transitions to the second altitude when the flying vehicle is within the predetermined range from the position of the subject animal, and wherein the second altitude 5Amendment and Response dated June 3, 2022Application No. 17/056,833In Response to the Office Action of March 3, 2022is greater than the first altitude when the determined reactivity of the subject animal at least meets a predetermined criterion to mitigate stress of the subject animal; and instructing the flying vehicle to flying vehicle to fly according to the set flight path to the monitoring position that is proximate the position of the subject animal being monitored, and to perform processing for monitoring the subject animal at the processing position, to acquire information of the subject animal that is used by a manager to determine whether there is an abnormality with the subject animal (Independent claim 18).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
June 16, 2022